January 20, 1993
                United States Court of Appeals
                    For the First Circuit
                                         

No. 92-1656

                    MANUEL LAFONT-RIVERA,

                    Plaintiff, Appellant,

                              v.

                      JOSE SOLER-ZAPATA,
                    RICARDO TORRES MUNOZ,
                       ARMANDO TROCHE,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen C. Cerezo, U.S. District Judge]
                                                    

                                         

                            Before

             Torruella and Stahl, Circuit Judges,
                                                
             and Skinner,* Senior District Judge.
                                                

                                         

Enrique  J. Mendoza Mendez  with whom  Jose Enrique  Mendoza Vidal
                                                                  
was on brief for appellant.

Vannessa Ramirez, Assistant Solicitor General,  with whom Anabelle
                                                                  
Rodriguez,  Solicitor General, Department of Justice, was on brief for
     
appellees.

                                         

                                         

                 

*Of the District of Massachusetts, sitting by designation.

          STAHL, Circuit Judge.  In  this  appeal,  plaintiff
                              

Dr.  Manuel  Lafont-Rivera  challenges  the  district court's

dismissal of his  42 U.S.C.   1983  complaint as time-barred.

We affirm the judgment of the district court.

                              I.
                                

                          BACKGROUND
                                    

          When  reviewing the  dismissal of  a complaint,  we

treat all allegations in  the complaint as true and  draw all

reasonable  inferences in  favor  of plaintiff.   See,  e.g.,
                                                            

Monahan v.  Dorchester Counseling  Ctr., Inc., 961  F.2d 987,
                                             

988  (1st Cir. 1992).  Plaintiff, an optometrist, worked part

time  for the  Department of  Health of  the Commonwealth  of

Puerto Rico ("DOH") from March 5, 1951, to November 30, 1971.

Sometime   in   1984,   plaintiff   allegedly    received   a

"[C]ertificate of Service"  (the "Certificate") verifying his

twenty-year term  of employment  with DOH.   Plaintiff claims

that the  Certificate operated as  an official acknowledgment

that, as of  1982, the  year in which  he turned  fifty-eight

years old, he became qualified to receive a pension.

          Receiving  a  Certificate  is,  however,  only  the

beginning of the pension  application process in Puerto Rico.

Apparently,  DOH  pension applicants  with  Certificates next

must  acquire   from  DOH  a  "Form   OP-15"  verifying  that

applicant's  employment has  terminated.   According  to  the

                             -2-
                              2

complaint, the Retirement Office does  not process individual

pension applications without the Form OP-15.  

          After   receiving    his   Certificate,   plaintiff

attempted  to secure  a Form OP-15  from DOH.   To  that end,

sometime  in  1984,  plaintiff  -- through  his  attorney  --

requested  DOH  to  issue  him  a  Form  OP-15.   Apparently,

plaintiff's initial request went unheeded.  

          The complaint does not reflect  further interaction

between the  parties in 1984-1986.  The complaint does state,

however, that on January  24, 1987, defendant Armando Troche,

Head of  DOH's Personnel  Office,  communicated to  plaintiff

that  his  case  "was  being   referred"  to  the  DOH  Legal

Department.  

          Again, more  than two years passed  without further

communication  between plaintiff and DOH.   Then, on June 14,

1989, plaintiff reiterated his request that  defendant Troche

issue  the  Form OP-15.   On  June 26,  1989, Troche  wrote a

letter  to plaintiff  informing  him that  "nothing could  be

done"  as his case "had been referred to the Legal Department

six months before." 

          Sometime in  1990, plaintiff requested for  a third

time  that  DOH issue  the  Form  OP-15.   Contemporaneously,

plaintiff  also petitioned defendant  Dr. Jose  Soler Zapata,

the Secretary of Health of the Commonwealth of Puerto Rico to

                             -3-
                              3

issue the Form.  Apparently, defendant  Soler did not respond

to plaintiff's request.

          Sometime  thereafter,   plaintiff  began  extensive

negotiations over his employment status with officials in the

DOH Legal Department.   After these negotiations, an official

in  the  Legal  Department   went  to  defendant  Troche  and

recommended  that   he  fill  out  plaintiff's   Form  OP-15.

Defendant  Troche  ignored  this  recommendation  and instead

referred   plaintiff's  case  to   the  "Office   of  Central

Personnel." 

          After  learning  of  this  referral,  plaintiff, on

February  21, 1991,  filed "an  appeal" with  defendant Soler

again  seeking  his Form  OP-15.    Defendant Soler  referred

plaintiff's case to defendant  Ricardo Torres Munoz, the Head

of the DOH Legal Department.  Defendant Munoz  conferred with

defendant Troche and, in May of  1991, wrote a letter to  the

Retirement Office  certifying that plaintiff  had worked with

DOH for  twenty years.   Without  the  requisite Form  OP-15,

however, the  Retirement Office would not process plaintiff's

application.

          During  the  month  of June  1991,  plaintiff  made

numerous phone  calls and  personal visits to  DOH requesting

the Form OP-15.  The  DOH again ignored plaintiff's requests.

In  a letter dated July  8, 1991, plaintiff  made yet another

                             -4-
                              4

request for the Form OP-15.  Again, the DOH turned a deaf ear

to plaintiff's request.

          On  August 2,  1991,  plaintiff filed  the  instant

lawsuit  alleging  that defendants'  refusal  to provide  the

Retirement  Office with  his Form  OP-15 was,  inter alia,  a
                                                         

violation  of   rights  secured  him  under   the  Fourteenth

Amendment's  Due  Process   and  Equal  Protection   Clauses.

Plaintiff  sued under 42  U.S.C.   1983  seeking both damages

and  injunctive  relief.   In  response,  defendants filed  a

motion to dismiss plaintiff's complaint arguing, inter  alia,
                                                            

that  the complaint  was  barred by  the applicable  one-year

statute of  limitations.   Finding that plaintiff's  cause of

action accrued more than a year before plaintiff filed  suit,

the district court  agreed and dismissed the  complaint.  For

the reasons  outlined below,  we affirm the  district court's

ruling.  

                             II.
                                

                          DISCUSSION
                                    

          The  parties do  not dispute  the  applicability of

Puerto Rico's one-year statute  of limitations governing tort

actions.  See Rivera-Muriente v. Agosto-Alicea, 959 F.2d 349,
                                              

353 (1st Cir. 1992); Torres v. Superintendent of Police,  893
                                                       

F.2d 404, 406 (1st Cir. 1990).  While state  law supplies the

statute of  limitations  in  a    1983  action,  federal  law

governs the accrual period.   See, e.g., Rivera-Muriente, 959
                                                        

                             -5-
                              5

F.2d  at 353.  Under federal  law, a plaintiff's   1983 cause

of action accrues when s/he "knows, or has reason to know, of

the injury on which the action is based."  Id.  
                                              

          In  determining when  plaintiff  became  aware  (or

should have been aware) of his alleged injury, our first task

is to identify the injury of which he complains.  Plaintiff's

ultimate complaint is that  defendants' actions are depriving

him  of  his  pension.   However,  as  is  apparent from  the

complaint, defendants  have  not officially  denied  him  the
                                           

pension.  Rather, they allegedly are shuttling his Form OP-15

request from department to department within the DOH, thereby

preventing  him  from  making   formal  application  to   the

Retirement  Office.    Therefore,   it  appears  that  it  is

defendants'  repeated  failure  to  respond   to  plaintiff's
                              

request that DOH  fill out a  Form OP-15 that  serves as  the

basis for plaintiff's claim.  

          Thus,  for  statute  of  limitations  purposes, the

pivotal question  becomes when plaintiff knew  or should have

known that defendants were  not going to respond to  his Form

OP-15 request.  The  district court determined that plaintiff

became  aware of his injury in 1984, the year he received the

Certificate  indicating that  he was  qualified to  receive a

pension.  The court based this determination, in part, on the

fact  that plaintiff knew as early as 1972 that DOH's failure

to "define his  status" would deprive him of pension benefits

                             -6-
                              6

once he became eligible.  The  court therefore reasoned that,

in 1984,  when plaintiff's initial request  went unheeded, he

was (or should  have been)  on notice that  his civil  rights

were being  violated.  We disagree with  the district court's

reasoning.

          In  1984,  plaintiff  was  on notice  that  he  was

qualified to make an application to the Retirement Office for

a pension.  As a  result, he made his initial request  to DOH

to issue  him the  Form OP-15.   DOH did  not respond  to his

request.  Plaintiff may well have known at that point that if

DOH ultimately failed to  "define his status," the Retirement

Office would not be able  to process his pension application.

It is hardly  clear, however, that,  in 1984, plaintiff  knew

(or should have known) that defendants would never officially

respond to plaintiff's Form OP-15 request.

          Plaintiff's initial request, however, went unheeded

for more than  two years.   In January  1987, when  defendant

Troche finally responded  to plaintiff's initial  request, he

informed him that his  case "was being referred to  the Legal

Department[.]"  Reading the complaint favorably to plaintiff,

we  think it would not have been unreasonable for him to have

concluded -- at this point -- that, although extremely  slow,

the  bureaucratic process might  eventually produce  his Form

OP-15.  

                             -7-
                              7

          Another two years  passed, however, as  plaintiff's

request  apparently languished in the Legal Department.  As a

result,  we   think  that  when   defendant  Troche  informed

plaintiff on June 26,  1989, that "nothing could be  done" as

his case again had been "referred to the Legal Department[,]"

plaintiff should have been on notice that defendants  did not

intend to act on his Form OP-15 request.  Thus,  any cause of

action  plaintiff  had  against  defendants accrued  at  that

point.  

          Accordingly, we  hold that,  on June 26,  1989, the

one-year statute of limitations began to run on plaintiff's  

1983  action.1  As plaintiff waited more than two years after

that  date to  file  his complaint,  his    1983  action  was

untimely.2    Thus,  while  we  disagree  with  the  district

court's selection of an accrual date, we affirm its dismissal

of plaintiff's complaint. 

           Affirmed.
                    

                    

1.   Plaintiff  also pursues  an alternative theory  that his
lawsuit  was in  reality  only against  defendants Soler  and
Munoz, whose unlawful actions, he contends, occurred within a
year of his filing of the  complaint.  For the reasons  amply
articulated  by  the  district  court,  see Lafont-Rivera  v.
                                                         
Soler-Zapata, No.  91-1932CCC, slip op. at  5-6 (D.P.R. April
            
29, 1992), we find this argument meritless.

2.    Plaintiff attempts to establish timeliness by asserting
that  defendants  have  committed a  "continuing  violation."
Plaintiff, however, failed to  articulate this theory  below.
As  such he cannot  raise it  for the  first time  on appeal.
See, e.g., Clement v. United States, No. 91-1839, slip op. at
                                   
20 (1st Cir. November 25, 1992).    

                             -8-
                              8